Title: [Diary entry: 17 May 1788]
From: Washington, George
To: 

Saturday 17th. Thermometer at 64 in the Morning—76 at Noon and 77 at Night. Lowering morning with the Wind at So. Wt. Clear afterwards with the Wind at So. Et. till about 5 Oclk. when their fell a heavy Shower of rain. Visited all the Plantations and the Brick yard. At the Ferry—the Plows were at work as yesterday and the women in the New ground. As (besides the three whole rows of Cabbages which were planted yesterday) three rows were begun but not finished with the Cabbage plants taken from F[renc]hs—I directed these rows, & three others making 9 in all (equal to the Number in Carrots) to be planted from the Farmers beds—the Seed from which they came being sent by Mr. Peacy.  At Frenchs—Five and half bushels of Flax Seed were sown on the grd. which had been prepared for it in the middle meadow (adjoining the Corn ground). And at the East end of it, to a stake, about half a bush. of a Seed sent to me by the Stage (but when or by whom, it having lain by for sometime is not recollected) was sown; mixed with red clover. This seed was either Orchard or Rye Grass from the appearance of it, but seemed rather large for the former. The other part of the Ground was sown with Clover & Timothy mixed. This ground by frequent harrowings appeared to be got in very good order. After these Seeds were harrowed in, the Harrow was ordered into No. 5 to prepare the grd. that had been plowed there, South side, for Buck Wheat. The ploughs were at Work as usual and the other hands were plantg. Corn. Sowed 3½ pints Carrt. seeds in 8 Rows. At Dogue Run—Finished Plantg. Corn about 10 oclock, and not yesterday as was expected after which the hands that did it, went to chopping the hoed grd. in the middle meadw. The plows were crossing as yesterday and the other hands at the New grd. at the Mansn. House. At Muddy hole—the Harrow preparing for and putting in Buck Wheat. The other hands planting Corn &ca. at the New ground. In the Neck—Six plows and two Harrows were preparing for and putting in Buck Wheat—1 plow laying off for Pea hills—The rest of the hands making these. Yesterday, at this place, next the

(40) rows of Bunch homony beans was planted one row of a small parcel of Pease brought by Majr. G. Washington from Mrs. Dangerfields as a valuable kind. Next to these were two rows more of a sort given to me by Hezekiah Fairfax, said also to be a fine kind and next to these two rows, the Planting of the large, white black eye Pease (early sort) commenced. Mrs. Morris, Miss Morris and her two Sons (lately arrived from Europe) came here about 11 Oclk. and to Dinner came Mr. Hunter, a Mr. Braithwait, and Mr. McPherson who returned to Alexandria afterwards.